Exhibit 10.27

LICENSE AGREEMENT BETWEEN

PEREGRINE SEMICONDUCTOR CORP. AND MURATA MANUFACTURING COMPANY, LTD.

This License Agreement (the “Agreement”) is entered into and effective as of
May 28, 2013 (the “Effective Date”) by and between Peregrine Semiconductor
Corporation (“Peregrine”), a Delaware Corporation, having its principal place of
business at 9380 Carroll Park Drive, San Diego, CA 92121, and Murata
Manufacturing Company, Ltd. (“Murata”), a Japanese corporation, having its
principal place of business at 1-10-1, Higashikotari, Nagaokakyo, Kyoto,
617-8555 Japan. Peregrine and Murata are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”

WHEREAS, Murata is a developer, manufacturer and supplier of various
ceramic-based electronics components and modules, such as resonators and
filters, and Peregrine is a developer, manufacturer and supplier of various
semiconductor products based on its proprietary UltraCMOS® silicon-on-insulator
technology (hereinafter referred to as “UltraCMOS”);

WHEREAS, Murata and Peregrine desire to benefit from the intellectual property
position developed by Peregrine concerning the circuit designs and manufacturing
processes utilized in its UltraCMOS products as set forth below;

WHEREAS, Murata and Peregrine desire to collaborate on further strengthening the
UltraCMOS intellectual property position to their mutual benefit as set forth
below; and

WHEREAS, as part of this collaboration, and in response to end-customer
requirements for a second source of supply for CMOS-based RF components,
Peregrine is willing to grant and Murata desires to obtain a license to both
make and have made CMOS-based RF components subject to compliance with the terms
and conditions below.

NOW, THEREFORE, the parties agree as follows:

 

1.    Definitions   (a)    “Affiliate” means an entity controlling, controlled
by or under common control with that Party where “control” means the ownership
or control of more than fifty percent (50%) of all the voting power of the
shares entitled to vote for the election of directors, as of the date of this
Agreement or hereafter during the term of this Agreement; provided that such
entity shall be considered an Affiliate only for the time during which such
control exists.      (b)    “Appointed Distributor” shall mean distributors
which Peregrine appoints or unappoints from time to time as indicated in writing
from Peregrine to Murata referencing this Agreement. As of the Effective Date,
Macnica Inc. is the only Appointed Distributor.      (c)    “CMOS-Based Licensed
Product” means a Licensed Product fabricated using a CMOS-based semiconductor
process technology. For clarification, CMOS- based process technologies
specifically include without limitation CMOS Silicon-on-Insulator (SOI) process
technologies, but do not include GaAs-based semiconductor technologies.      (d)
   “Intellectual Property Rights” means patents (including patent applications,
reissues, divisions, continuations and extensions thereof in any jurisdiction),
utility models, and registered and unregistered designs including trademarks,
service marks, mask works, copyrights, trade secrets, and any other form of
protection afforded by law to Inventions (defined below), models, designs, works
of authorship, databases or technical Information, and applications therefore.

 

1



--------------------------------------------------------------------------------

     (e)    “Inventions” means any idea, discovery, design, improvement,
invention (which may include, without limitation, discoveries of new technology
and improvements to existing technology), or innovation, whether or not patented
or patentable, or copyrightable.      (f)    “Licensed Product” means an RF
Switch. The Parties may from time to time designate additional products as
Licensed Products through written agreement signed by each Party and referencing
this Agreement.      (g)    “Murata’s Requirements” for a given time period
shall mean Murata and its Affiliates’ requirements for any purpose (calculated
on an aggregated Purchase Amount basis) of each type of Licensed Product during
such time period.      (h)    “Peregrine Licensed Technology” means Intellectual
Property Rights in Inventions owned or, as of the Effective Date, controlled by
Peregrine which are related to a CMOS-Based Licensed Product.      (i)   
“Peregrine Products” shall mean Licensed Products made by or made for Peregrine.
     (j)    “Purchase Amount” shall mean:         1.    with respect to Licensed
Products acquired from third parties or Peregrine, as the case may be, the
amount Murata paid such third party or Peregrine, as the case may be, for such
Licensed Products; and         2.    with respect to Licensed Products made by
or for Murata, all costs associated with manufacturing such Licensed Product
(including, without limitation, the cost of fabricated semiconductor wafers,
back-end testing and assembly costs, and reasonable overhead costs allocated to
the manufacturing of such Licensed Products consistent with Murata’s standard
manufacturing and accounting practices).      (k)    “RF Switch(es)” means a
single chip integrated circuit used for switching RF signals.      (l)   
“Royalty Amount” shall mean the following amounts for a CMOS-Based Licensed
Product:         (i)    [*] of the Purchase Amount of such CMOS-Based Licensed
Product, if the Purchase Amount of Peregrine Products during the Sourcing
Commitment Period in which such CMOS-Based Licensed Product is purchased is less
than [*] (but greater than or equal to [*]) of all of Murata’s Requirements
during such Sourcing Commitment Period;         (ii)    [*] of the Purchase
Amount of such CMOS-Based Licensed Product, if the Purchase Amount of Peregrine
Product during the Sourcing Commitment Period in which such CMOS-Based Licensed
Product is purchased is equal to or more than [*] of Murata’s Requirements
during such Sourcing Commitment Period; or         (iii)    [*] of the Purchase
Amount of such CMOS-Based Licensed Product, if the Purchase Amount of Peregrine
Products during the Sourcing Commitment Period in which such CMOS-Based Licensed
Product is purchased is less than [*] of all of Murata’s Requirements during
such Sourcing Commitment Period.

* CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

2



--------------------------------------------------------------------------------

     (m)    “Sourcing Commitment Period” shall mean the six month period from
April 1st to September 30th and October 1st to March 31st of a given year. The
first Sourcing Commitment Period shall be the period beginning April 1, 2013 and
ending September 30, 2013.

2.

  

Sourcing

Commitment.

  Except as expressly set forth below, in each Sourcing Commitment Period during
the Term, Murata and its Affiliates shall purchase Peregrine Products from
Peregrine (or an Appointed Distributor) representing a minimum of [*] of
Murata’s Requirements over such Sourcing Commitment Period. During the two
Sourcing Commitment Periods from April 1, 2013 to March 31, 2014, Murata and its
Affiliates shall purchase Peregrine Products from Peregrine (or an Appointed
Distributor) representing a minimum of [*] of Murata’s Requirements over such
period.      Provided that Murata is otherwise in compliance with its
obligations under this Agreement, Murata shall not be deemed to be in failure of
its obligations set forth in this Section 2 to the extent such failure is caused
by Peregrine’s failure to meet the reasonable requirements of Murata for price,
quality, quantity and delivery. For the avoidance of doubt, Murata’s
Requirements exclude the Purchase Amount which Murata is not able to purchase
from Peregrine due to Peregrine’s failure as set forth in this paragraph.

3.

   Sourcing License.   (a)    Subject to Murata’s compliance with the terms and
conditions of this Agreement, Peregrine hereby grants Murata a non-exclusive,
worldwide, royalty bearing (in accordance with Section 4), non-transferable,
non-sublicensable license under the Peregrine Licensed Technology to:        
(i)    make and have made (subject to Section 3(b)) Licensed Products; and     
   (ii)    distribute, sell and offer for sale Licensed Products made by or made
for Murata pursuant to the license granted in Section 3(a)(i).      (b)   
Murata shall not have a third party make Licensed Products if (i) Peregrine has
not approved such third party in writing referencing this Agreement (which
approval shall not be unreasonably withheld) or (ii) Peregrine has a material
dispute with such third party.      (c)    Peregrine shall not grant any license
of Peregrine Licensed Technology to [*]. In the event that Peregrine grants a
license of Peregrine Licensed Technology to a third party, Peregrine shall
inform Murata in writing of the fact and the name of the licensee in advance.
Peregrine represents that terms and conditions granted to Murata are and will be
the most favorable among other licensees.

4.

   Royalties.   Murata shall pay Peregrine the Royalty Amount for each
CMOS-Based Licensed Product made by, made for, used, disposed of and/or
otherwise acquired by Murata or its Affiliates other than Licensed Products
purchased from Peregrine. All royalty payments for CMOS-Based Licensed Product
shall be made in US Dollars prior to:      (a)    June 1st of each year, with
respect to all CMOS-Based Licensed Products made by, made for or otherwise
acquired by Murata during the six months of the current Source Commitment Period
(i.e. October 1st through March 31st); and      (b)    December 1st of each
year, with respect to all CMOS-Based Licensed Products made by, made for or
otherwise acquired by Murata during the six months of the current Source
Commitment Period (i.e. April 1st through September 30th). Late payments will be
subject to late fees at the rate of 1.5% per month, or, if lower, the maximum
rate allowed by law.

* CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

3



--------------------------------------------------------------------------------

5.

   Taxes.   All payments of royalties under Section 4 are exclusive of taxes,
duties, withholdings and the like, all of which shall be borne by Murata. 6.   
Reporting.   Murata agrees to keep complete and accurate books and records of
its manufacturing, acquisition, and sales or other disposition of Licensed
Products for three years. Together with each payment made to Peregrine in
connection with Section 4, Murata shall provide Peregrine with a report
containing (a) the Purchase Amount of Licensed Products manufactured, acquired,
and sold or otherwise disposed of by Murata and its Affiliates during such half
year, (b) the proportion of Purchase Amount of Peregrine Product to Murata’s
Requirements during such half year (c) the calculation of the applicable royalty
payment for such half year pursuant to Section 4, and (d) other information
reasonably requested by Peregrine necessary to verily Murata’s compliance with
its obligations under this Agreement. 7.    Audit.   Peregrine shall have the
right (at its expense, upon 5 business days’ written notice during Licensee’s
normal business hours) to have its agent inspect, audit, and make copies of the
books and records of Murata but only to verify Murata’s compliance with its
obligations hereunder. If during an audit Peregrine discovers a deficiency in
payment during any semi-annual reporting period, then such deficiency shall be
paid by Murata to Peregrine immediately. If such deficiency is greater than five
percent (5%), then the costs of such audit shall be borne by Murata. Peregrine
may exercise its right to audit Murata no more than once per calendar year
unless an audit reveals a deficiency in payment during any semi-annual reporting
period that is greater than five percent (5%). 8.    Information.   Peregrine
shall, from time to time, provide Murata with information relating to its legal
efforts with respect to the enforcement of Peregrine Licensed Technology,
provided that Peregrine shall not be required to disclose information to Murata
that could, in Peregrine’s sole discretion, compromise or prejudice the
establishment of or enforcement of any intellectual property rights of
Peregrine. All such information shall be deemed Confidential Information of
Peregrine. 9.    Confidentiality.  

(a)

   “Confidential Information” means any and all information that any Party
designates as confidential or proprietary, which is disclosed by such Party to
the other Party relating to the subject matter of this Agreement, whether such
information is in oral, written, graphic or electronic form; provided that
either (i) if such information is in writing or other tangible form, it is
clearly marked as “proprietary” or “confidential” when disclosed to the
receiving Party; (ii) if such information is not in tangible form, it is
identified as “proprietary” or “confidential” when disclosed, and confirmed in a
writing as “proprietary” or “confidential” and delivered to the receiving Party
within thirty (30) days after the date of disclosure; or (iii) a reasonable
person should understand such information to be proprietary and/or confidential.
Confidential Information will not include any information, data or material
which: (1) the disclosing Party expressly agrees in writing is free of any
non-disclosure obligations; (2) is independently developed by the receiving
Party without reference to the Confidential Information; (3) is lawfully
received by the receiving Party, free of any non-disclosure obligations, from a
third party having the right to so furnish such Confidential Information; or (4)
is or becomes generally available to the public or otherwise ceases to be secret
or confidential without any breach of this Agreement or unauthorized disclosure
of such Confidential Information by the receiving Party.      (b)    Each Party
receiving Confidential Information agrees that during the Term of this
Agreement, and for five (5) years after the expiration or termination of this

 

4



--------------------------------------------------------------------------------

        Agreement, it will not use or disclose Confidential Information except
as authorized in this Agreement. Additionally, each Party shall treat
Confidential Information as strictly confidential, and will use the same care to
prevent disclosure of such information as such Party uses with respect to its
own confidential and proprietary information, which will not be less than the
care a reasonable person would use under similar circumstances. In any event,
each Party receiving Confidential Information will disclose such Confidential
Information only to (i) those authorized employees, directors, investors,
potential investors, potential acquirers, or agents whose duties justify their
need to know such information and who have been clearly informed of their
obligation to maintain the confidential and/or proprietary status of such
Confidential Information; and (ii) only to those third parties required for the
performance of the receiving Party’s obligations under this Agreement pursuant
to a written confidentiality agreement as least as extensive as the
confidentiality provisions of this Agreement.     

(c)

   The obligations set forth in this Section 9 will not apply to any
Confidential Information which must be disclosed by the receiving Party pursuant
to applicable federal, state or local law, regulation, court order, or other
legal process, provided the receiving Party has given the disclosing Party prior
written notice of such required disclosure and, to the extent reasonably
possible, has given the disclosing Party an opportunity to contest such required
disclosure at the disclosing Party’s expense. 10.    Publicity.   Any news
releases, public announcements, advertisements or publicity released by either
Party concerning this Agreement will be subject to prior written approval of the
other Party. Additionally, any news releases, public announcements,
advertisements or publicity released by Murata concerning Peregrine’s
enforcement of Peregrine Licensed Technology will be subject to prior written
approval of Peregrine. 11.    Termination.  

(a)

   Unless terminated earlier as provided herein, this Agreement shall have a
term of [*] commencing on the Effective Date of this Agreement (such period, the
“Term”). This Agreement shall be automatically renewed for one year unless
either Party elects not to renew the Agreement by providing notice to the other
Party thirty (60) days prior to the expiration of the Term and both parties
agree not to renew.      (b)    This Agreement may be terminated by a Party
immediately upon the occurrence of any of the following events:         (i)   
if the other Party ceases to do business, or otherwise terminates its business
operations (without a successor);         (ii)    if the other Party materially
breaches any material provision of this Agreement and fails to fully cure such
breach within thirty (30) days (immediately in the case of a breach of Sections
3, 9 or 10) of written notice describing the breach; or         (iii)    if the
other Party seeks protection under any bankruptcy, receivership, trust deed,
creditors arrangement, composition or comparable proceeding, or if any such
proceeding is instituted against the other (and not dismissed within 120 days).
     (c)    All licenses granted hereunder shall terminate upon expiration or
termination of this Agreement. Notwithstanding the foregoing, if this Agreement
is terminated by Murata pursuant to Section 11(b), Murata’s license under
Section 3(a)(ii) shall not terminate until ninety (90) days after Murata
provides notice of such termination.

* CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

5



--------------------------------------------------------------------------------

     (d)    Peregrine may terminate this Agreement immediately after an entity
succeeds to all or substantially all the assets or business of Murata. 12.   
Termination Damages.   Neither Party shall incur any liability whatsoever for
any damage, loss or expenses of any kind suffered or incurred by the other (or
for any compensation to the other) arising from or incident to any termination
of this Agreement by such Party which complies with the terms of the Agreement
whether or not such Party is aware of any such damage, loss or expenses. 13.   
Warranty Disclaimer.   EXCEPT WHERE A WARRANTY IS EXPRESSLY STATED HEREIN,
NEITHER PARTY MAKES ANY WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WITHOUT
LIMITATION, WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NONINFRINGEMENT. 14.    Limitation of Liability.   EXCEPT FOR A VIOLATION OF THE
OTHER PARTY’S INTELLECTUAL PROPERTY RIGHTS OR A BREACH OF SECTIONS 9 OR 10,
NEITHER PARTY SHALL BE RESPONSIBLE OR LIABLE WITH RESPECT TO ANY SUBJECT MATTER
OF THIS AGREEMENT UNDER ANY CONTRACT, NEGLIGENCE, STRICT LIABILITY OR OTHER
THEORY FOR ANY INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES. 15.   
Indemnification.   (a)    Murata shall indemnify and hold harmless Peregrine and
its officers, directors, agents, and employees from any and all damages awarded
to a third party by a final court judgment or settlement of litigation for third
party claims made against Peregrine that any Licensed Products made by or made
for Murata infringe or misappropriate such third party’s intellectual property;
provided that such indemnification obligations shall not apply: (A) if Peregrine
does not provide Murata with prompt written notice of the claim for which
indemnification is sought and Murata is materially prejudiced by such delay; or
(B) if Murata is not offered the opportunity to assume sole control of defense
and settlement of the claim for which indemnification is sought. Murata shall
not settle any indemnifiable claim without the written consent of Peregrine
(which shall not be unreasonably withheld).      (b)    Peregrine shall
indemnify and hold harmless Murata and its officers, directors, agents, and
employees from any and all damages awarded to a third party by a final court
judgment or settlement of litigation for third party claims made against Murata
that any Peregrine Product purchased from Peregrine infringes or misappropriates
such third party’s intellectual property; provided that such indemnification
obligations shall not apply: (i) if Murata does not provide Peregrine with
prompt written notice of the claim for which indemnification is sought and
Peregrine is materially prejudiced by such delay; or (ii) if Peregrine is not
offered the opportunity to assume sole control of defense and settlement of the
claim for which indemnification is sought. Further, Peregrine shall have no
indemnification obligations with respect to any Licensed Products purchased from
Peregrine that have been (A) combined with other products, processes or
materials or (B) modified after shipment by Peregrine, where the alleged
infringement or misappropriation relates to such modification and/or
combination. Peregrine shall not settle any indemnifiable claim without the
written consent of Murata (which shall not be unreasonably withheld). 16.   
Jurisdiction.   All matters arising out of or related to this Agreement,
including, without limitation, all matters connected with its performance, shall
be construed, interpreted, applied and governed in all respects in accordance
with the laws of the United States of

 

6



--------------------------------------------------------------------------------

     America and the State of California, without reference to conflict of laws
principles. All disputes and litigation arising out of or related to this
Agreement, including without limitation matters connected with its performance,
shall be subject to the exclusive jurisdiction of the courts of the State of
California or of the Federal courts sitting therein. Each Party hereby
irrevocably submits to the personal jurisdiction of such courts and irrevocably
waives all objections to such venue. 17.    Survival.   Sections 1, 4, 5, 6, 7
and 9-19 and any accrued rights to payment shall survive termination of this
Agreement. 18.    Assignment.  

Except to an entity that succeeds to all or substantially all the assets or
business of a Party, each Party shall not have any right or ability to assign,
or transfer any obligations or benefit under this Agreement without the written
consent of the other Party (and any such attempt shall be void).

 

In the event that any of the patents covering Peregrine Licensed Technology is
sold, assigned or transferred by Peregrine to any third party such sale,
assignment or transfer of such patents shall be subject to the licenses granted
to Murata under Section 3(a).

 

In the event that Peregrine is dissolved or merged into a third party, the
business of Peregrine is assigned in whole or in part, or more than 50% of the
outstanding shares of the party’s stock hereafter becomes owned or controlled,
directly or indirectly, by a third party Peregrine shall have the third party
permit Murata to retain the licenses granted under Section 3(a).

19.    Miscellaneous.   For all purposes of this Agreement each Party shall be
and act as an independent contractor and not as partner, joint venturer, or
agent of the other and shall not bind nor attempt to bind the other to any
contract. All notices under this Agreement shall be in writing, and shall be
deemed given when personally delivered, when sent by confirmed fax, or three
days after being sent by prepaid certified or registered U.S. mail to the
address of the Party to be noticed as set forth herein or such other address as
such Party last provided to the other by written notice. The failure of either
Party to enforce its rights under this Agreement at any time for any period
shall not be construed as a waiver of such rights. It is the intention of the
parties that this Agreement be controlling over additional or different terms of
any purchase order, confirmation, invoice or similar document, even if accepted
in writing by both parties, and that waivers and amendments shall be effective
only if made by non-pre-printed agreements clearly understood by both parties to
be an amendment or waiver. This Agreement supersedes all proposals, oral or
written, all negotiations, conversations, or discussions between or among
parties relating to the subject matter of this Agreement and all past dealing or
industry custom. No changes or modifications or waivers are to be made to this
Agreement unless evidenced in writing and signed for and on behalf of both
parties. In the event that any provision of this Agreement shall be determined
to be illegal or unenforceable, that provision will be limited or eliminated to
the minimum extent necessary so that this Agreement shall otherwise remain in
full force and effect and enforceable. In any action or proceeding to enforce
rights under this Agreement, the prevailing Party will be entitled to recover
costs and attorneys’ fees. Headings herein are for convenience of reference only
and shall in no way affect interpretation of the Agreement.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Peregrine and Murata have caused this License Agreement to
be executed as of the Effective Date by their respective duly authorized
representatives.

 

PEREGRINE SEMICONDUCTOR CORPORATION     MURATA MANUFACTURING COMPANY, LTD. By:  
LOGO [g551010ex10_27pg08a.jpg]     By:   LOGO [g551010ex10_27pg08b.jpg] Name:  
James S. Cable     Name:   Tsuneo Murata Title:   CEO     Title:   President  
May 28, 2013       May 28, 2013

 

8